Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claims Rejections
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Piri et al (“A PVT- Tolerant... CMOS”, IEEE Journal of Solis State Circuits”); Vol. 53, No.12, December 2018, pages 3581-3585) cited on the IDS filed on 10/18/2021 in view of O’Donnell et al (US 2004/0196089).

Regarding claims 1 and 11, Piri et al disclose the circuit as shown on Figure 4 comprising:
-a polyphase filter (unlabeled number), arranged to generate a plurality of output signals (Ip, Qp) with different phases according to a plurality of input signals, wherein the polyphase filter comprises:
-a switch circuit (MOS transistor), having a control terminal arranged to receive a control voltage (Vtune), a first connection terminal (source) arranged to output one of the plurality of output signals, and a second connection terminal (drain)  arranged to receive one of the plurality of input signals.
Piri et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a feed-forward capacitor, having a first plate coupled to the second connection terminal of the switch circuit and a second plate coupled to the control terminal of the switch circuit as combined in claim 1.
Nevertheless, O’Donnell et al suggest a high pass filter (520, 525) comprising the feedforward capacitor (525) coupled between gate and source (510, see Figure 6) as shown on Figures 5-6 for compensating on resistance variations at high frequency, see the paragraph 0017.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the high pass filter as suggested by O’ Donnell
in the circuit of Piri et al for the purpose of compensating on resistance variations at high frequency.
Regarding to claims 2, 8 and 12, further comprising a phase detector (Amp), arranged to generate a tuning voltage in response to a phase error of the plurality of output signals; wherein the polyphase filter further comprises: a resistor, having a first end arranged to receive the tuning voltage and a second end coupled to the control terminal of the switch circuit, wherein the tuning voltage is involved in setting the control voltage.
Regarding to claims 3, 9 and 13, wherein the plurality of input signals from Vin comprise a differential input.
Regarding to claims 5 and 14, wherein the switch circuit is a metal-oxide-semiconductor (MOS) transistor, see Figure 4 .
Regarding to claims 6 and 15, wherein the MOS transistor inherently has a fixed on-resistance, regardless of a voltage level of said one of the plurality of input signals.
Regarding to claims 4 and 10, a skilled artisan realizes that the source (Vin) of Piri et al is the oscillation source for generating signals so it can be selectively a clock source. Lacking of showing any criticality, employing the clock source in the circuit of Piri et al is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Piri et al is to be used that would have been obvious at the time of the invention. Regarding to claim 7, wherein the transistor switches of the modified circuit of Piri et al is the bootstrapped switch circuit.

Response to Applicant’s Arguments
	The applicant argues that  O’ Donnell’s teaching (paragraphs [0062]-[0063], FIG. 5, and FIG. 6), the input voltage Vin is required to be fed into the drain terminal of the MOS 5 transistor (500), no matter whether the capacitor (525) is between the gate terminal and the drain terminal of the MOS transistor (500) or between the gate terminal and the source terminal of the MOS transistor (500). Thus, the above-identified feature is not taught or suggested by O’Donnell. The arguments are not persuasive because Figure 4 of Piri et al clearly shown that the drains of the MOS switches are connected to the input signal (Vin) and Figures 5-6 of O’Donnell suggest that the capacitor (525) can be connected to the drain or the source of the switch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 
/DINH T LE/            Primary Examiner, Art Unit 2842                                                                                                                                                                                            

Since Piri fails to disclose the feed-forward capacitor, the above-identified feature is not taught or suggested by Piri. With regarding to O’ Donnell’s teaching (paragraphs [0062]-[0063], FIG. 5, and FIG. 6), the input voltage Vin is required to be fed into the drain terminal of the MOS 5 transistor (500), no matter whether the capacitor (525) is between the gate terminal and the drain terminal of the MOS transistor (500) or between the gate terminal and the source terminal of the MOS transistor (500). Thus, the above-identified feature is not taught or suggested by O’Donnell, either. In view of above remarks/arguments, the applicant asserts that the combined 10 __ teaching of Piri and O’Donnell fails to render the filter circuit of claim 1 obvious. Withdrawal of the rejections and reconsideration of the patentability of claim 1 is respectfully requested. Claims 7 and 11 15 Each of claims 7 and 11 includes limitations similar/identical to that included in claim 1. In view of above remarks/arguments of claim 1, the applicant asserts that claims 7 and 11 should be found allowable over Piri and O’ Donnell for the same reasons. Withdrawal of the rejections and reconsideration of the patentability of claims 7 and 11 is respectfully requested. 20 Claims 2-6, 8-10, and 12-16 Claims 5 and 15 are cancelled. Claims 2-4 and 6 are dependent upon claim 1, and should be allowed if claim 1 is found allowable. 25 Claims 8-10 are dependent upon claim 7, and should be allowed if claim 7 is found allowable. Claims 12-14 and 16 are dependent upon claim 11, and should be allowed if claim 11 is found allowable.